—Judgment, Supreme Court, New York County (Marylin Diamond, J.), entered June 12, 1997, which granted the cross-motion of respondent Division of Housing and Community Renewal (DHCR) to dismiss this proceeding, unanimously reversed, on the law, without costs, the cross-motion denied, and the petition granted to the extent of remanding the matter to respondent for determination on its merits.
Section 2529.7 of the Rent Stabilization Code (9 NYCRR) provides that
“[w]ithin a reasonable time after the filing of the PAR and the answers, if any, the Commissioner may.
“(a) Reject a PAR which is timely filed if it is insufficient or defective, but may provide a specified period of time within which to perfect the PAR.” (Emphasis added.)
Under the circumstances presented, where petitioner’s original timely filed petition for administrative review (PAR) languished for three years before it was rejected, it was an abuse of the Commissioner’s discretion to reject said PAR as not having been filed on the form prescribed by DHCR pursuant to section 2529.3 of the Rent Stabilization Code, particularly where the original PAR contained all the necessary information and substantially complied with the content requirements of section 2529.3. Concur—Ellerin, J. P., Nardelli, Williams and Andrias, JJ.